OPINION AND ORDER
This matter involves two disciplinary actions, consolidated for the purposes of this opinion, brought against a single respondent in which the respondent is charged with unprofessional and unethical conduct calculated to bring the Bench and Bar into disrepute.
While we are not disposed to detail all of the facts in these cases, suffice it to say that in each of the numerous complaints which have been brought against the respondent the facts are remarkably similar: the respondent accepted money from his client for payment for services to be rendered in a legal matter entrusted to him; he willfully refused to respond to communications from his client or to communicate in any way with his client regarding the nature and extent of his activities on his client’s behalf; when he did communicate with his clients he would often lie to them regarding his activities; and after exerting little or no effort to assist his client, he retained the fees he had received despite requests that such fees be refunded.
In each case in the proceedings before the Kentucky Bar Association, the respondent did not respond to the charges or enter a defense. The Board of Governors recommended that the respondent be permanently disbarred from the practice of law in this Commonwealth.
We have independently reviewed the record and hereby adopt the conclusions of the Board and the recommended penalty. This is not a single case of neglect, though even a single case of such gross neglect, misconduct, and misappropriation of funds can justify permanent disbarment. Kentucky State Bar Association v. Jansen, Ky., 459 S.W.2d 140. Instead, the respondent has demonstrated a continuing pattern of neglect and misconduct, and upon each charge has chosen to ignore the Kentucky Bar Association and its complaint of unethical and unprofessional conduct.
Accordingly, the respondent is permanently disbarred from the practice of law in this Commonwealth. The respondent is further ordered to pay the cost of this proceeding and to comply with the provisions of SCR 3.390.
All concur.
ENTERED March 30, 1983.
/s/ Robert F. Stephens Chief Justice